Citation Nr: 0822010	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-07 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had service from November 1965 to November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision of the 
Pittsburgh, Pennsylvania Department of Veterans Affairs (VA) 
Regional Office (RO) which denied entitlement to service 
connection for PTSD and hepatitis C.

The veteran attended a hearing before the undersigned at the 
RO in May 2008.  A transcript of the hearing is of record.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Regarding the veteran's PTSD claim, service connection for 
PTSD requires a current medical diagnosis of PTSD, medical 
evidence of a nexus between current symptomatology and the 
specific claimed in-service stressor, and credible supporting 
evidence that the claimed in-service stressor actually 
occurred (unless the evidence shows that the veteran 
participated in combat and the stressor is combat related).  
38 C.F.R. 3.304(f) (2007).

The veteran claims that he has PTSD which is the result of 
service related stressors.  Specifically, the veteran reports 
having PTSD as a result of experiences including being 
exposed to incoming mortar fire in bunkers as well as sniper 
fire and also carrying dead and wounded soldiers back to the 
field hospital during his role as a Military Police machine 
gunner.  

The veteran served with the Company C 716th Military Police 
Battalion in Vietnam from May 1966 to May 1967.  It is 
possible that unit records such as histories or lessons 
learned could provide evidence of incoming fire.  The 
veteran's presence with the unit at the time such attacks 
occurred would corroborate his statement that he experienced 
such attacks personally.  A stressor need not be corroborated 
in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).

In order to attempt to verify the stressor incidents 
described by the veteran, the Agency of Original Jurisdiction 
needs to contact the United States Army and Joint Services 
Records Research Center (JSRRC) (formerly the United States 
Armed Services Center for Research of Unit Records)).  VA has 
a duty to seek relevant federal records which are adequately 
identified.  38 U.S.C.A. § 5103A(c) (West 2002).

Additionally, under the VCAA, VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran has not been afforded a VA examination.  While 
the record contains findings of PTSD by a nurse and positive 
PTSD screenings, other records show that the condition was 
not diagnosed on psychiatric treatment.  Most of the findings 
of PTSD are not accompanied by any explanation of the 
stressors supporting the diagnosis.  An examination is needed 
so that a mental health professional can review the claims 
folders, clarify whether the veteran meets the criteria for 
the diagnosis of PTSD, and if so, specify the stressors 
supporting that diagnosis. 

Regarding the veteran's hepatitis C claim, he asserts that he 
became infected as a result of receiving many shots in the 
arm that were administered by air guns for sexually 
transmitted diseases that he contracted while in Vietnam.  

The veteran's service medical records show that in August 
1966 he was injected with penicillin while he was also 
treated for gonorrhea in December 1966.  

VA treatment records demonstrate a current diagnosis of 
hepatitis C.  

Currently, there is no competent medical opinion regarding 
the etiology of the veteran's hepatitis C.  Therefore, an 
examination is needed so that a medical professional can 
review the entire medical record, consider a complete 
history, and provide an informed opinion as to the 
relationship between the veteran's hepatitis C and service.


Accordingly, the case is REMANDED for the following action:

1.  The Agency of Original Jurisdiction 
(AOJ) should contact JSRRC or other 
appropriate source, and request 
supporting evidence of the claimed 
stressors as provided by the veteran.  If 
additional information is needed to 
complete this request, the veteran should 
be so advised of the specific information 
needed.  The claimed stressors include 
being exposed to incoming mortar fire in 
bunkers as well as sniper fire and also 
carrying dead and wounded soldiers back 
to the field hospital.

Additionally, ask JSRRC if it is possible 
to provide unit records such as history 
of operations or lessons learned for the 
Company C 716th Military Police Battalion 
from May 1966 to May 1967 that would tend 
to show that the veteran's base came 
under mortar fire.  

2.  Afford the veteran a VA psychiatric 
examination, preferably by a 
psychiatrist, to determine whether the 
veteran meets the criteria for a 
diagnosis of PTSD, and if so, to 
determine the stressors supporting that 
diagnosis.

After any indicated testing, an 
examination of the veteran, and a review 
of the claims folder, the examiner should 
answer the following questions: Does the 
veteran meet the criteria for a diagnosis 
of PTSD, and if so, what stressors 
support that diagnosis?  The examiner 
should provide a rationale for the 
opinion. 

3.  The veteran should be afforded a VA 
examination by a physician to determine 
the etiology of the current hepatitis C.  
The veteran's VA claims folder must be 
made available to the physician for 
review in connection with the 
examination, and the physician should 
acknowledge such review in the 
examination report. 

The examiner should comment as to whether 
it is at least as likely as not (50 
percent probability or more) that the 
veteran's hepatitis C is causally related 
to service, including asa result from air 
gun injections for treatment of his 
gonorrhea.  All conclusions should be 
supported by a clear rationale consistent 
with the evidence of record.  

4.  Then re-adjudicate the claims on 
appeal.  If it remains denied, issue a 
supplemental statement of the case, and 
return the case to the Board if otherwise 
in order.





The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




